Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 28, the prior art of record does not disclose, teach, or suggest the particular combination of features of the claimed invention, in particular a first sensor probe extending in a forward direction from a removable sensor cartridge module body and toward a humidification chamber of a humidification apparatus, the first sensor probe comprising a first sensor configured to measure a first parameter of gases entering the humidification chamber; and a second sensor probe extending in the forward direction from the body and toward the humidification chamber, the second sensor probe comprising a second sensor configured to measure a second parameter of gases leaving the humidification chamber; the first sensor and the second sensor being laterally spaced apart along a front side the sensor cartridge module body facing the humidification chamber.
As to claim 48, the prior art of record does not disclose, teach, or suggest the particular combination of features of the claimed invention, in particular: a humidification system having a sensor cartridge module and a humidification apparatus comprising a heater base, a heater base connector for mechanically and/or electrically connecting the sensor cartridge module to the heater base, and a spine extending upward relative to the heater plate; and a display located on the spine above the heater base connector; wherein the heater base connector is provided on the spine such that the sensor cartridge module mechanically and/or electrically connects to the heater base via said spine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785